DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: 
Fig. 11-12, the “doorway”, as described in the specification should be labeled.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
The claims recite a “mobile robotic lift unit”, but this term is not used in the specification.  Applicant mentions trucks, forklifts, and vehicles at various places in the specification, but it is not clear as to whether each of the terms is to be used interchangeably with the “mobile robotic lift unit”.  Applicant needs to use more consistent terminology in the specification.
Para. 0010-0013: these paragraphs are included in the Background of the Invention (see pages 3-5), but appear to describe important elements that are relevant to the claims.  This makes the claims unclear.  It appears that Applicant should mention each of these elements in the Detailed Description of the Invention for clarity.  
Para. 0010: What elements define Ref. 34, 35, and 36?  Is Ref. 34 the floor or a sensor?  Is Ref. 36 the “second sensor”?  The paragraph is unclear.  It appears that Ref. 34 is a “sensor”, Ref. 35 is the forward and reverse movement of the mast, and Ref. 36 is the “second sensor”.  Applicant needs to clarify the paragraph so that the reference numbers clearly refers to the feature or element.  For instance, does Applicant mean, “One sensor (34) is mounted on the mast near the floor”.  In line 4, does Applicant mean, “tilting the mast in a forward and reverse manner (35)”?  In line 6, does Applicant mean, “A second sensor (36) is fixed to the fork elevator”?  
Para. 0010: In lines 1-6, it is not clear that Applicant is referring to an automated truck or a forklift.  Applicant should specifically mention in the beginning of the paragraph that figure 1 shows an “automated truck” having a fork.
Para. 0010: In line 4, which sensor is primarily tasked with detecting forward driving obstacles? Is it sensor (34)?  In line 10, what “two sensors” is applicant referring to?  Is Applicant referring to sensors (34,36)?
Para. 0011: In line 6, “these sensors” is unclear.  Is Applicant referring to video based sensors?  
Para. 0012: The last sentence beginning with “These codes” is unclear and needs revision.
Para. 0013: It appears punctuation is missing after each listed element.  For instance, in line 10, it appears a “.” is missing.
Para. 0055: line 5, “sometimes operating safely along with manually drive lifts into and out of the warehouse”, is unclear.
Para. 0071: line 12, “If validate, the four corners of the code are used” is unclear.
Para. 0072: “This provides a very flexible means for simplifying recognition of known locations for the automated robotic unit.”, is unclear.  What provides a very flexible means for simplifying recognition of known locations?
Para. 0072: line 11, “On the other had” should be “One the other hand”.
Para. 0075: line 2, “They can also be placed on the floor or the ceiling as easily.” is unclear.  What can be placed on the floor or ceiling as easily?  Does Applicant mean, “Locating barcodes can be also easily be placed on the floor or ceiling.”?  In line 3, “They are detecting in exactly the same way is also unclear.  Does Applicant mean, The locating barcodes are detected in exactly the same way…”?
Para. 0076: line 5, “might be so marked as its means of unique identification” is unclear. In line 7, “These codes meet the criteria for navigation when properly read, decoded and mapped to location.”, is unclear.  Which codes is Applicant referring to?  Does Applicant mean, The 2D or 1D barcodes meet the criteria for navigation when properly read, decoded, and mapped to a location.”?  
Para. 0076: line 11, “any valid code relative to truck position in a drive lane can be used for lane keeping along a row.”, is unclear.  
Para. 0077: line 6, “know target” should be “known target”.
Para. 0078: In line 2, there should be a period after “cm high)”, and “so while” should begin a new sentence.
Para. 0080: line 4, “Tops are over the upper most pallet” is unclear.  
Para. 0082: line 2, what “prior discussion on how first pallet locations can be localized” is Applicant referring to?  Applicant needs to specifically point this out.  
Para. 0082: line 4, The sentences, “To find this centerline follow the same procedure already described. To find the pallet stack top also use the approach previously described.” are unclear.  Applicant needs to be more specific and point out where this is described. 
Para. 0086: “We do not generally advocate” is unclear.  Does Applicant mean, “The present invention does not generally advocate”?  Also, “these approaches” is unclear.  What approaches is Applicant referring to?
Para. 0087: line 8,  “One the location is known”, is unclear.  It appears Applicant means , “Once the location is known”?  Also, it is not clear as to which feature the “location” is known.  Is Applicant referring to the location of the “item” relative to the truck?
Para. 0091: Line 3, “It is s simple” should be “It is a simple”.
Para. 0091: Line 6, “Error in especially range” is unclear.  
Para. 0093: line 4, “they can receive position updates” is unclear.  Is Applicant referring to the “truck”?  Similarly, “their known placement” in line 5, is unclear.  Does Applicant mean, “the automated truck’s known placement”?  
Para. 0093: line 7, what information is Applicant referring to by “this information”?
Para. 0093: line 7, “this information supports accurate lane keeping and location of the vehicle between segments of dead reckoning.”, is unclear.
Para. 0094: lines 2-5, the sentence beginning with, “However, error in this” is unclear and needs revision.
Para. 0095: line 2, “its location” is unclear.  What location is Applicant referring to?  In line 4, the stacking location can be precisely known” is unclear.  Is Applicant referring to the stacking location of the pallet?  
Para. 0095: line 5-6, “Therefore, using codes makes for a generalizable and easy to employ identifying means for pallet of pallet locations.”, is unclear and needs revision.
Para. 0097: element (d), line 6, “These arrangement also improve” is unclear.  What arrangement is Applicant referring to?
Para. 0097: element (f), line 3, “a attachment” should be “an attachment”.
Para. 0098: line 2, “most know” should be “most known”.
Para. 0101: line 8, “to used” should be “to use”.
Para. 0101: line 11,  “Earlier these two complimentary approaches for localization were termed dead reckoned or relative position determinations vs. absolute position determinations.”, is unclear.

Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1, the “mobile robotic lift unit configured to receive material handling requests” is unclear since the “mobile robotic lift” is not clearly described in the specification.  The specification describes various terms such as “forklifts” (Para. 0055), “truck self-location” (Para. 0056), “automated vehicle” (Para. 0060), “vehicle”(Para. 0062), “AGV navigation”(Para. 0066);  and “autonomous trucks”, but does not expressly disclose “mobile robotic lift units”.  It appears that Applicant is using the terms above interchangeably, such that the “mobile robotic lift unit” may include a “truck”, “autonomous truck” or “forklift”.  
It is also unclear as to what Applicant means by “sensors facilitating unimpeded movement within a facility”.  Applicant describes various sensors (34; 36)(Para. 0010) in the Background of the Specification which may be used for detecting obstacles.  Which sensors for facilitating unimpeded movement is Applicant referring to in the Specification?  The “sensors facilitating unimpeded movement” is also unclear because it appears these features are mentioned in the background of the Specification instead of the Detailed Description.
In lines 8 and 13, Applicant recites “mobile unit” which should be changed to “mobile robotic lift unit” for clarity and consistency. Applicant should change “mobile unit” to “mobile robotic lift unit” in claim 3.
In lines 11-13, the steps of acquiring a load, transporting the load, and positioning the mobile unit for correct placement of the load is unclear because they are not clearly described in the specification.  Which part of the specification describes these features?

Relative to claim 3, the “video capture and processing apparatus” is unclear.  What part of the Specification describes the “video capture processing apparatus used to assist the mobile robotic lift unit as claimed.  Para. 0011 in the background of the specification describe video based sensors. Is Applicant referring to this part of the specification?  Where is the video capture and processing apparatus shown in the figures?

Relative to claim 4, the video capture and processing apparatus operative to detective and identify computer readable codes is unclear.  Which of the various sensors or elements in the specification describes this feature in the claim?

Claim 8 recites the limitation "the vehicle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Does Applicant mean, “the mobile robotic lift unit is a forklift”?

Relative to claim 12, “identify doors” is unclear since the “door” is not clearly labeled in the figures.

Relative to claim 13, “the video capture and processing apparatus is operative to target pick-and-place locations by identifying and locating templates or models” is unclear.  What does “operative to target pick-and-place locations by identifying and locating templates or models” mean?  This is not clearly described in the specification.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-9, 11, and 14 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US PG. Pub. 2017/0357270) in view of Gotting jun (DE 202007019542).  Relative to claims 1, 3-6, 8-9, 11, and 14, Russell discloses: 
claim 1) a material handling system (included in warehouse)(Fig. 1)(Para. 0048), comprising:
at least one mobile robotic lift unit (“fork truck”, 214; vehicle system, 100, which may be a “forklift”) configured to receive material handling requests (Para. 0065; 0039);
the mobile robotic lift unit (100, 214)(Fig. 1, 2A) includes multiple sensors (112)(Fig. 1) facilitating unimpeded movement within a facility (see “warehouse”; Para. 0020) having material storage areas (see Ref. 224 and “locations where pallets are positioned”)(Fig. 2A) to execute the material handling requests (Para. 0056; 0022; 0069; 0091);
and when the mobile unit (214)(Fig. 2A) determines that its location is proximate to a location associated with executing one of the material handling requests, robotically controlled articulation movements are used to perform the following functions:
a) acquire a load and pick it up at the location (Para. 0066),
b) transport the load to a different location (Para. 0066), and
c) position the mobile unit (214) for correct placement of the load at the different location (Para. 0066, inherently included with placing pallets or boxes onto a rack or other location); 
claim 3) video capture and processing apparatus (see “local vision” on vehicles and/or robotic devices, including Ref. 366) are used to assist the mobile unit (fork truck, 360, 214)(Fig. 3C) in determining its location within the facility (Para. 0093; 0089; 0073, sensors assist with vehicle localization);
claim 4) the video capture and processing apparatus (vision sensors, 366) are operative to detect and identify computer-readable codes (“markers/tags” such as ARTags and AprilTags, see also recognition of objects, Para. 0097; 0093);
claim 5) the computer-readable codes are barcodes (Para. 0097; 0078); 
claim 6) the video capture and processing apparatus are operative to detect and identify features at known locations within the facility (sensors identify features such as “environmental landmarks”, and data corresponding to terrain; Para. 0054; 0056);
claim 8) the vehicle (214, 360) is a forklift (Para. 0039; 0066); and the video capture and processing apparatus (vision system, 366) enables the forklift (214, 360) to locate, engage, and manipulate pallets for loading, unloading and stacking or destacking operations (Para. 0073; 0089; 0093); 
claim 9) the video capture and processing apparatus (366) is operative to identify one or more of the following: pallet locations, pallet types, lot identifiers, and key isle-way locations (Para. 0097; 0093, 0049; sensors capture pallet labels and locate pallets);
claim 11) the video capture and processing apparatus (vision system, 366) is operative to identify one or more of the following: aisles, walls and shelving units (see “scan shelves/racks”; Para. 0097); and
claim 14) the facility is a warehouse (Para. 0069). 
Russell does not expressly disclose: the sensors enable the mobile robotic lift unit to determine its own location relative to the material storage areas within the facility.
Gotting teaches: the sensors (2)(Fig. 1-2) enable the mobile robotic lift unit (1)(Fig. 1-2) to determine its own location relative to the material storage areas (parking space, 17) within the facility (Para. 0022), for the purpose of providing a system and method for guiding industrial trucks such that the position of the vehicle can be accurately determined if the position of known artificial, natural, or location bound features are not known or reference marks are not visible (Para. 0004-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Russell so that the sensors enable the mobile robotic lift unit to determine its own location relative to the material storage areas as taught in Gotting, for the purpose of providing a system and method for guiding industrial trucks such that the position of the vehicle can be accurately determined if the position of known artificial, natural, or location bound features are not known or reference marks are not visible.

Claim(s) 2 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell and Gotting as applied to claim 1 above, and further in view of Chamberlin (US PG. Pub. 2016/0185291).  Relative to claim 2, Russell in view of Gotting discloses all claim limitations as mentioned above, but does not expressly disclose: the multiple sensors comprise a combination of global positioning satellite (GPS) geolocation and inertial sensing.
Chamberlin teaches: the multiple sensors comprise a combination of global positioning satellite (GPS) geolocation (Para. 0040-0041) and inertial sensing (Para. 0042), for the purpose of dispatching and operating industrial vehicles in a facility that ensures fastest pickup and delivery of items in a safe manner, and that employs speed limits for vehicles at appropriate times (Para. 0002-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Russel so that the multiple sensors comprise a combination of global positioning satellite (GPS) geolocation and inertial sensing as taught in Chamberlin, for the purpose of dispatching and operating industrial vehicles in a facility that ensures fastest pickup and delivery of items in a safe manner, and that employs speed limits for vehicles at appropriate times.

Claim(s) 7 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell and Gotting as applied to claim 1 above, and further in view of Hoffman (US Patent No. 9,718,661).  Relative to claim 7, Russell in view of Gotting discloses all claim limitations as mentioned above, but does not expressly disclose: the mobile robotic lift unit is capable of autonomous, semi-autonomous and manual operation. 
Hoffman teaches: the mobile robotic lift unit (10)(Fig. 1) is capable of autonomous, semi-autonomous and manual operation (Col. 4, lines 22-25; Col. 4, lines 64-67; Col. 5, lines 1-3, pallet trucks can be operated manually, and can operate autonomously –“automated mode”, and semi-autonomously-operator presses control or actuation device and truck and forks are actuated appropriately), for the purpose of providing a system for transporting goods using industrial powered vehicles that can effectively interact with human operators, and can readily alert other vehicles and pedestrians, thereby improving productivity and safety (Col. 1, lines 5-15; Col. 1, lines 40-45 and lines 60-67; Col. 2, lines 1-7).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Russell in view of Gotting so that the mobile robotic lift unit is capable of autonomous, semi-autonomous and manual operation, as taught in Hoffman, for the purpose of providing a system for transporting goods using industrial powered vehicles that can effectively interact with human operators, and can readily alert other vehicles and pedestrians, thereby improving productivity and safety.

Claim(s) 10 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell and Gotting as applied to claim 1 above, and further in view of Watari (JP 2005-89013A).  Relative to claim 10, Russell in view of Gotting discloses all claim limitations as mentioned above, but does not expressly disclose: the video capture and processing apparatus is operative to identify one or more of the following: pallet openings, pallet edges and pallet top locations.
Watari teaches: the video capture and processing apparatus (13)(Fig. 1)  is operative to identify one or more of the following: pallet openings (see “pallet opening”, PH), pallet edges and pallet top locations (Para. 0019), for the purpose of providing a forklift that detects the opening of a pallet accurately and does not lower throughput (Para. 0003; 0006).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Russell in view of Gotting so that the video capture and processing apparatus identifies one or more of the following: pallet openings, pallet edges and pallet top locations as taught in Watari, for the purpose of providing a forklift that detects the opening of a pallet accurately and does not lower throughput.

Claim(s) 12 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell and Gotting as applied to claim 1 above, and further in view of Hickman et al (US Patent No. 8,965,104).  Relative to claim 12, Russell in view of Gotting discloses all claim limitations as mentioned above, but does not expressly disclose: the video capture and processing apparatus is operative to identify doors or other openings in walls or shelving units.
Hickman teaches: the video capture and processing apparatus (“robot’s machine vision”) is operative to identify doors (“doors”) or other openings in walls or shelving units (Col. 10, lines 22-25), for the purpose of providing cloud computing systems for calibrating machine vision systems for robots so that data can be synchronized, thereby allowing for collaborative work from multiple users around the world (Col. 1, lines 13-20; Col. 1, lines 55-60).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Russell in view of Gotting so that the video capture and processing apparatus is operative to identify doors or other openings in walls or shelving units as taught in Hickman, for the purpose of providing cloud computing systems for calibrating machine vision systems for robots so that data can be synchronized, thereby allowing for collaborative work from multiple users around the world.

Claim(s) 13 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell and Gotting as applied to claim 1 above, and further in view of Li (US Patent No. 10,102,629).  Relative to claim 13, Russell in view of Gotting discloses all claim limitations as mentioned above, but does not expressly disclose: the video capture and processing apparatus is operative to target pick-and-place locations by identifying and locating templates or models.
Li teaches: the video capture and processing apparatus (131A)(Fig. 1) is operative to target pick-and-place locations by identifying and locating templates or models (Col. 8, lines 55-60; Col. 8, lines 63-67; Col. 7, lines 2-8), for the purpose of providing a system for detecting environmental objects and estimate poses that is less time consuming, and that can scan larger objects effectively (Col. 1, lines 6-13; Col. 1, lines 25-31).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Russell in view of Gotting so that the video capture and processing apparatus is operative to target pick-and-place locations by identifying and locating templates or models as taught in Li for the purpose of providing a system for detecting environmental objects and estimate poses that is less time consuming, and that can scan larger objects effectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mason et al (US PG. Pub. 2016/0132059; Para. 0114).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655